MEMORANDUM **
Jerry Jerome Clay’s conviction pursuant to 21 U.S.C. § 841 does not violate the Constitution. United States v. Buckland, 289 F.3d 558, 564 (9th Cir.2002) (en banc) cert. denied — U.S. -, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (May 28, 2002).
To the extent that the district court erred in not instructing the jury that it was required to find a specific amount of cocaine base involved required by Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), such error is harmless because the sentence imposed, 210 months, was below the statutory maximum applicable to his offense, 20 years, for any amount of cocaine base. *187United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002).
The district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.